Citation Nr: 1709375	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected tinnitus.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from September 1985 to November 1985 and a period of active duty from August 1989 to July 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2012 rating decision by the Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the case for further development in April 2015 and October 2015.  That development was completed, and the case has since been returned to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was most recently afforded a VA examination in April 2016 at which time she was diagnosed with PTSD and depressive disorder.  The examiner rendered a negative nexus opinion.  Since that time, the Veteran has submitted a March 2016 private evaluation report that includes diagnoses of PTSD, major depressive disorder, and rule out paranoid personality disorder.  However, the private psychologist noted that there was an over-reporting of symptoms and that updated testing may be needed to clarify the presence of the personality disorder.  Therefore, the Board finds that the case should be referred to a VA examiner to address the possibility of a personality disorder and whether any updated testing is needed.

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim being remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claim file to the April 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of any psychiatric disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion, particularly if he or she believes that additional testing is necessary to address whether the Veteran has a personality disorder. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the March 2016 findings of Dr. B.T. (a private psychologist), which was received in April 2016.

The examiner should address Dr. B.T.'s finding that it appears that the Veteran's history of trauma sustained while in the military is affecting her mental health, as she meets the criteria for PTSD related to those events.  She also indicated that a paranoid personality disorder has to be ruled out and that updated testing may be needed to clarify the presence of the personality disorder to reduce the over-reporting of symptoms.  

The examiner should discuss whether Dr. B.T.'s report would change any portion of her opinion provided in April 2016 and whether any updated psychological testing is needed in this case to address whether the Veteran has a personality disorder.

In addition, if there is a personality disorder present, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in compliance with the directives.  If any development is incomplete, appropriate corrective action should be implemented.  

4.  The AOJ should conduct any other development deemed necessary as a result of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




